Citation Nr: 0317293	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-02 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
(CMT) disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from May 1, 1975, to August 
21, 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
The RO determined the veteran's CMT disease "existed prior 
to service" and that there "must be objective evidence of 
worsening of a pre-existing condition in order to establish 
service connection by aggravation."  The March 2001 
statement of the case (SOC) also indicated this citing, in 
part, 38 C.F.R. § 3.304.  

The veteran underwent a VA examination in January 2000, and 
the report of that evaluation states that his chronic heel 
pain in service, diagnosed as chronic heel stress fractures, 
probably was an early manifestation of CMT disease.  
Moreover, Dr. Gutmann stated in May 2000 that the veteran had 
reported many of his symptoms beginning during service, and 
Dr. Gutmann indicated it was "certainly possible that his 
[CMT disease] symptoms were exacerbated by the excessive 
physical demand required [by military service and that] 
[p]rior to basic training, he did not have any significant 
medical problems, and he certainly developed them afterwards.  
His diagnosis in the service was of heel stress fractures, 
but since he has not improved at all, I doubt that diagnosis 
was correct."  

The veteran was notified in June 2001 of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The VCAA eliminated the 
requirement of submitting a well-grounded claim and revised 
VA's obligations insofar as notifying the veteran of the type 
of evidence needed to support his claim and assisting him in 
obtaining evidence if it is potentially relevant to his case.  
The VCAA is potentially applicable to all claims pending or 
filed after the date of its enactment, November 9, 2000.  
Holliday v. Principi, 14 Vet. App. 280 (2001); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); and Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  See also 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  

It does not appear, however, that an attempt has been made to 
obtain all of the records concerning the veteran's February 
1997 award of Social Security disability benefits.  It also 
appears that additional records need to be obtained from 
Dr. Gutmann and perhaps other private doctors.  

Moreover, the most recent Supplemental SOC (SSOC) was issued 
in June 2001, but in July 2001 additional evidence was 
received-including a June 2001 statement from Dr. Gutmann.  
The RO has not had an opportunity to consider this new 
evidence and issue another SSOC.  

Furthermore, in an as yet unnumbered and unpublished opinion 
of the General Counsel, released on July 16, 2003, it was 
held under VA's regulations as currently interpreted, if a 
condition was not noted at entry but is shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show that the 
condition increased in severity during service.  Only if the 
claimant satisfies this burden will VA incur the burden of 
refuting aggravation by clear and unmistakable evidence.  
However, this General Counsel opinion went on to hold that 
rebutting the presumption of sound condition at service 
entrance, provided by 38 U.S.C.A. § 1111, requires a two-
pronged rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and 
a claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  

Thus, for these reasons, this case is REMANDED to the RO for 
the following development and consideration: 

1.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his CMT disease prior to, 
during, and since his military service.  Ask him 
to complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records of each 
private care provider he identifies.  This should 
include, but is not limited to, all records from 
Dr. Gutmann and the University Health Associates.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

The veteran should specifically be requested to 
provide the names and addresses of the treating 
physicians who have rendered diagnoses or 
opinions, including having simply verbally 
informed him, that his CMT disease is related to 
or due to his military service.  

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the etiology of 
the CMT disease-particularly insofar as whether 
any is related to the veteran's service in the 
military and whether it preexisted military 
service and underwent an increase in severity 
during military service beyond its 
natural progression.  

2.  The RO should contact the Social Security 
Administration (SSA) and obtain a copy of the 
favorable February 1997 decision concerning the 
veteran, including all medical records used to 
make that determination as well as copies of any 
hearing transcripts, etc.  

3.  Schedule the veteran for a VA neurological 
examination to determine the nature, etiology and 
probable time of onset of his bilateral heel 
stress fractures or CMT disease.  Send the claims 
folder to the examiner for a review of the 
veteran's pertinent medical history.  The 
rationale for all diagnoses and opinions 
expressed should be discussed.  The examination 
report must confirm that the claims folder was 
reviewed.  

The examiner should indicate whether it is at 
least as likely as not that any in-service 
manifestations of heel stress fractures were the 
earliest manifestation of CMT disease.  

If there is no clear and unmistakable evidence 
that CMT disease preexisted military service and 
there is no clear and unmistakable evidence of an 
increase in severity of CMT disease during 
service, the examiner should render an opinion 
indicating whether it is at least as likely as 
not that CMT disease first manifested during 
active service or is otherwise related to 
military service.  

4.  The RO must review the claims folder and 
ensure that all notification and development 
required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures are fully satisfied.  

5.  If any development is incomplete, including if 
the VA examiner's medical evaluation report does 
not include the opinion requested, appropriate 
corrective action should be taken.  38 C.F.R. 
§ 4.2  

6.  Then, the RO should readjudicate the claim in 
light of the guidelines established in the recent 
and as yet unnumbered and unpublished General 
Counsel Opinion cited above.  If the benefit 
sought on appeal is not granted, send the veteran 
and his representative an SSOC and give them an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


